Citation Nr: 1013863	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of 
excision of pterygium of the left eye.  

2.  Entitlement to service connection for a gastrointestinal 
disorder to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5. Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to service connection for heart disease to 
include coronary artery disease (CAD).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issues of service connection for the residuals of 
excision of pterygium of the left eye, asthma, and COPD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diagnosed gastrointestinal disorders, heart 
disease, and arthritis are disabilities subject to 
presumptive service connection on a radiation basis under 38 
C.F.R. § 3.309(d) and are not considered radiogenic disease 
under 38 C.F.R. § 3.311(b)(2).  

2.  The record does not show inservice treatment for a 
gastrointestinal disorder and there is no competent evidence 
of record showing a causal relationship between the Veteran's 
gastrointestinal disorders and any incident of service.  

3.  The Veteran is not shown to have manifested complaints or 
findings referable to arthritic changes in service or for 
many years thereafter; and there is no competent evidence of 
record showing a causal relationship between the Veteran's 
arthritic disorders and any incident of service.  

4.  A cardiovascular disability was not shown in service; was 
first noted many years after service; and there is no 
competent evidence of record showing a causal relationship 
between the Veteran's cardiovascular disorders and any 
incident of service.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Arthritic changes involving the right knee, right 
sacroiliac joint, thoracic spine and lumbar spine, are not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  A cardiovascular disorder is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  Notice as to what evidence is needed has 
been provided, and there is no indication that there is 
additional evidence or development that should be undertaken.  

A letter of October 2004 provided pertinent notice and 
development information.  This letter did not include 
information regarding the appropriate disability rating and 
how an effective date is established for a claimed 
disability, if service connection was to be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  To the extent that all notice has not been provided 
there is no prejudice to the Veteran.  

A medical examination was not provided regarding the 
existence or etiology of the gastrointestinal disorders, 
cardiovascular disorders, and arthritis.  The Board declines 
to obtain a medical nexus opinion as to the claims of service 
connection.  In the absence of evidence of medical treatment 
for the claimed disorders in service or competent lay 
evidence of a continuity of symptomatology since service 
there is no basis to obtain a VA medical opinion.  

The Board notes that the Veteran submitted additional 
evidence subsequent to the issuance of the January 2006 
statement of the case (SOC) without a waiver of consideration 
by the RO; specifically, medical records regarding current 
treatment for his heart and respiratory disabilities.  In 
regard to the medical records that relate to his respiratory 
disabilities, as these issues will be remanded, these records 
are not pertinent to the issues that will be reviewed by the 
Board.  

The additional records show current cardiac treatment.  This 
information is, for the most, similar to medical records 
provided earlier.  It supplements the medical evidence that 
is, of record, in that, the Veteran is receiving treatment 
for his heart disorder.  The evidence does not relate to the 
etiology of his heart disability or otherwise to his claim 
for service connection.  As this evidence is duplicative in 
nature, the Board will not cause additional delay in the 
adjudication of the issue by remanding it back to the RO for 
review.  See 38 C.F.R. § 20.1304(c) (2009).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes statements of the 
Veteran, service treatment records, private treatment 
records, and reports of VA outpatient records.  

General criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be presumed for certain chronic 
diseases such as cardiovascular disease and arthritis which 
are manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's statements describing his symptoms are deemed 
competent evidence.  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent regulations.

Entitlement to service connection based on radiation exposure

The Veteran maintains that his variously diagnosed 
disabilities to include his cardiac, arthritic, and 
gastrointestinal disorders resulted from his exposure to 
radiation while he was aboard the U. S. S. Wright in 1955.  

Besides the above-mention provisions, certain specified 
disabilities becoming manifest in a "radiation-exposed 
Veteran" shall be service connected.  38 U.S.C.A. 
§ 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term 
"radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  

The term "radiation-risk activity" means onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; or service at certain gaseous diffusion plants 
before February 1, 1992 and certain service on Amchitka 
Island, Alaska, before January 1, 1974.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

In regard to radiation exposure, the evidence is this case 
shows that the Veteran served on the nuclear powered U. S. S. 
Wright during atmospheric nuclear teats conducted in 
Operation WIGWAM that was conducted in the Pacific Ocean in 
1955.  

Although he was exposed to radiation while participating in 
Operation WIGWAM and is thus a radiation-exposed Veteran, 
presumptive service connection under 38 C.F.R. § 3.309(d) is 
not available for any of the any of his diagnosed 
disabilities he is seeking service connection.  Similarly, 
none of the conditions is a listed radiogenic disease under 
38 C.F.R. § 3.311(b)(2).  Further, the Veteran has neither 
cited nor submitted competent scientific or medical evidence 
that any claimed lung disability is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  Thus, the development scheme set 
forth in 38 C.F.R. § 3.311 is also not applicable.  

However, as service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The Board will review whether service connection is warranted 
for a gastrointestinal disorder, arthritis, and heart disease 
on a direct basis.  

Service connection for a gastrointestinal disorder

A review of post service private medical records show that 
the Veteran began complaints of abdominal pain in February 
1979.  The diagnostic assessment is illegible.  However, in 
February 1980, an upper GI was performed that was normal.  
The diagnostic assessment that was reported is gastritis.  
Eventually an April 1991 private endoscopic study revealed 
GERD.  Since then, there have been various gastrointestinal 
diagnoses reported to include esophagitis, hiatal hernia, and 
peptic ulcer disease.  

As noted, the Veteran must demonstrate three elements to 
establish service connection.  These aforementioned diagnoses 
satisfy the first element of Pond/Hickson.

However, the problem with the Veteran's claims is the second 
and third elements of Pond/Hickson.  In regard to the second 
element of Pond/Hickson, evidence of in-service incurrence or 
aggravation, the service treatment records do not show 
complaints or diagnoses regarding a gastrointestinal 
disorder.  

As noted above, the earliest clinical evidence documenting 
treatment for abdominal problem is in 1979, when the Veteran 
complained of abdominal pain.  This is more than 23 years 
after service discharge.  Further, the Veteran has not 
provided any competent medical evidence of a nexus between 
current disability and disease or injury during service or 
lay evidence of a continuity of symptomatology.  The medical 
evidence does not include any competent medical statements or 
opinions that relate current gastrointestinal disorder to 
military service, and as noted, the Veteran does not report 
having chronic gastrointestinal problems since service.  As 
such, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
gastrointestinal disorder.

Entitlement to service connection for a heart disorder to 
include CAD

Reviewing the record, the earliest evidence of a cardiac 
disorder is an April 1997 private echocardiographic report, 
which revealed mild diastolic dysfunction of the left 
ventricle.  In November 2003, a private physician, in 
reporting the Veteran's medical history, noted that in 1998, 
he sustained a subendocardial infarction.  Further, in 
October 2000, the Veteran underwent triple coronary artery 
bypass surgery.  He continues treatment for CAD and 
arteriosclerotic heart disease.  The diagnoses regarding CAD 
and arteriosclerotic heart disease satisfy the first element 
of Pond/Hickson.

Significantly, the service medical records do not show 
complaints, findings, or diagnoses pertaining to a 
cardiovascular disorder.  The heart and vascular system were 
considered normal on the January 1956 examination conducted 
prior to his separation.  Further, the record does not 
contain a diagnosis of a cardiovascular disorder within one 
year subsequent to service discharge, let alone 
manifestations to a degree of 10 percent within that year.  

In fact, the earliest evidence documenting a cardiovascular 
abnormality is the 1997 echocardiographic report, 
approximately 41 years after service discharge.  More 
importantly, there is no medical evidence relating a 
cardiovascular disability to the Veteran's period of active 
duty, and no lay evidence of a continuity of heart 
symptomatology since service.  Based on review of the 
evidence of record, the Board concludes that the 
preponderance of such evidence is against entitlement to 
service connection for a cardiovascular disability.  


Service connection for arthritis

The post-service record contains diagnoses of degenerative 
changes to include arthritis of various joints.  A private 
December 1978 medical report shows that the Veteran reported 
a history of injuring his back in a lifting accident in 1958.  
The initial diagnosis was fibrositis/myalgia.  An August 1982 
VA X-ray report shows evidence of degenerative changes to the 
lumbar spine, to include hypertrophic spurring and narrowing 
of the L-5 disc space.  A series of June 1998 VA X-ray 
reports noted degenerative changes involving the lumbar 
spine, right knee, and right sacroiliac joint.  VA outpatient 
record dated in September 2004 noted osteo-arthritic changes 
of multiple joints.  A January 2007 private medical report 
noted degenerative changes involving the thoracic spine.  

The Board observes that there is no evidence of a systemic 
arthritic disorder.  In addition, is no evidence showing a 
diagnosis of arthritis in service or within a year of 
discharge.  Further, there is an extensive period of time 
subsequent to service discharge in 1956 before arthritic 
changes are identified in his lumbar spine.  Again, there is 
a 26-year gap in time before degenerative changes to the 
lumbar spine were noted in August 1982.  More importantly, 
the record does not contain any clinical evidence that would 
tend to suggest that a systemic arthritic condition or his 
arthritis of the various joints was incurred during military 
service, and no lay report of a continuity of symptoms since 
service.  The medical records do not include any opinion 
stating that he has a systemic arthritic disorder or that 
arthritis was either incurred in, or aggravated during 
service.  As such, the Board concludes that the preponderance 
of the evidence is against a claim for service connection for 
arthritis.  


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for heart disease is denied.

REMAND

The Veteran claims that service connection should be granted 
for the residuals of the excision of pterygium of the left 
eye, asthma, and COPD.  

Regarding his claims for service connection for respiratory 
disorders, his basic contention, is that his exposure to 
radiation has caused these disabilities.  In the alternative, 
he now claims that his respiratory disorders were caused by 
exposure to asbestos while aboard the U. S. S. Wright.  In 
considering his claims on both presumptive and direct basis, 
further development is warranted.  

The service treatment records show that a growth on the left 
eye was removed in 1955.  It is not clear from the record 
whether there are any post surgical residuals from this 
procedure.  The Veteran should be examined for any residuals 
that resulted from the excision of left eye pterygium. 

Regarding his claims for service connection for pulmonary 
disorders, as referred to above, the Veteran submitted 
additional private medical records in regard to his claims.  
The recently submitted medical records indicate that the 
Veteran has a asbestos-related pulmonary disorder.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency 
period varies from ten to forty-five or more years between 
first exposure and development of disease.  Id. at 
IV.ii.2.C.9.d.

Service personnel records support that the Veteran served on 
board the U. S. S. Wright.  Development has not been 
completed to determine whether the Veteran's job duties 
actually required him to handle asbestos.

Further, the report of the October 1952 examination conducted 
prior to his enlistment into service shows that the Veteran 
reported a history of asthma.  A December 1995 private 
medical record shows that the Veteran reported a history of 
childhood asthma.  There is no medical opinion regarding the 
etiology of the Veteran's asthma, to include whether it 
existed prior to service, or whether there is evidence of 
inservice aggravation or incurrence.  

The Veteran has not been afforded a VA examination to assess 
the etiology of his current respiratory disabilities.  Under 
38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. 

Here, VA treatment records show a current medical diagnosis 
of asthma and COPD and lay evidence of possible exposure to 
asbestos in service, but there is insufficient evidence to 
determine whether current respiratory diseases are related to 
exposure to asbestos or otherwise related to service.  
Consequently, a VA examination to obtain a medical opinion is 
indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should ask the Veteran for the 
names, addresses, and approximate dates of 
treatment of all VA and non-VA health 
providers who have treated him for his 
respiratory disorders and eye.  When this 
information and any necessary 
authorizations have been received, the RO 
should request copies of all pertinent 
clinical records that have not been 
previously.  All records obtained should 
be associated with the claims folder.  

2.  The RO should take appropriate action 
to develop evidence of whether the Veteran 
was exposed to asbestos during service, to 
specifically include seeking information 
as to whether his job duties involved 
working with or near asbestos.  Such 
development should include a determination 
regarding the extent to which his duties 
would have exposed him to asbestos. 

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his current respiratory 
disorders.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, and occupational 
history is to be obtained.  The claims 
folder should be made available and 
reviewed by the examiner.  The examiner 
should express an opinion regarding the 
likely etiology of the Veteran's 
respiratory disorders, and specifically, 
whether the respiratory disorders are at 
least as likely as not related to any in 
service exposure to asbestos or is 
otherwise related to service.  The 
examiner should also comment on the 
likelihood that the Veteran's asthma pre-
existed service, and if so, whether it was 
aggravated during or as a consequence of 
service.  The examiner must explain the 
rationale for all opinions given.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


